DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/28/2021 has been entered. Claims 1 and 32 have been amended. Claims 6-20, 27 and 35. Claims 1-5, 21-26 and 28-34 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 10/04/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate both “a first end” and “a first face”, in paragraph [0013] of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 5 is objected to because of the following informalities: The term contact is capitalized.  Appropriate correction is required. 
Claim 25 is objected to because of the following informalities: There is an extra space between the characters of D1.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: There is an extra space between the characters of 1.5.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 34 introduces new terminology. The recited “the elongated thin strap has a third end and a fourth end opposite the third end defining the width of the elongated thin strap” while enabled by the drawings; does not have clear support or antecedent basis in the specification for the new terms of “third end” and “fourth end”. Applicant is required to make appropriate amendments to the written description to provide clear support or antecedent basis for the terms .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21-22, 25-26, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo (JP 4215507).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, Jinbo teaches a tire blade – (construed as a sipe blade) for forming a narrow groove in the tire – (construed as molding a cavity in a tire tread), see [0003]. The tire blade is configured to have a metal pin shaft 2, whereby the pin is elongated to span the width of the tire blade – (construed as an elongated bulb core having an axis of elongation, and a peripheral surface). 

[AltContent: arrow][AltContent: textbox (Bulb)][AltContent: textbox (First face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: textbox (Elongated thin strap)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire blade further includes an elongated thin strap, having a first end, having a second end opposite the first end, and wherein: the first end and the second end are connected by an interior face with respect to the metal shaft pin – (construed as a first face); and a bulb is formed from the first face wrapped over the peripheral surface of the metal shaft pin 2 starting from the second end; and the peripheral surface of the metal shaft pin is distinct from the first face of the elongated thin strip that forms the bulb; and the first end of the elongated thin strap is configured to be assembled into a tire mold where the pulled out of the tire at pulling hole 5 after molding, see page 6 paragraph 2 – (construed as directly fixedly mounted to a tire tread mold surface).
Regarding claim 2, Jinbo further discloses the tire blade has an exterior face – (construed as a second face) that is opposite the interior/first face and where the tire blade has a thickness of 0.3 – 0.7 mm. Thus, the thickness of the tire blade is construed as an offset whose thickness range meets the claimed range of 2 millimeters or less. Moreover, it has been held 
Regarding claim 3, 21-22, Jinbo further discloses the tire blade’s metal shaft pin/elongated bulb has a cylindrical shape, which is indicative of a rod or a wire, see depictions above. 
Regarding claim 4, Jinbo further discloses the tire blade’s metal shaft pin/elongated bulb has a diameter of about 1 – 2 mm, see [0004]. Thus, the diameter of the tire blade’s pin meets the claimed range of 3 millimeters or less. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 5, Jinbo further discloses the tire blade’s metal shaft pin/elongated bulb peripheral surface is in direct contact with the interior/first face, see depictions above.
Regarding claims 25-26, Jinbo further discloses the bulb has an outer surface; the distance between the outer surface and the peripheral surface of the elongated bulb core is defined as distance D1; the distance between the axis of elongation and peripheral surface of the elongated bulb core is defined as distance D2; and the ratio D1/D2 > 0.5 or 0.75.


[AltContent: textbox (D2 – Radius = 0.5 – 1.0 mm)][AltContent: arrow][AltContent: rect][AltContent: textbox (D1 = Thickness = 0.3 – 0.7 mm)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

From the depiction above, it is readily seen that D1 is representative of the thickness of the plate ≈ 0.7 mm and D2 is representative of the radius of the pin. And since the pin has a diameter of about 1.0 – 2.0 mm, this gives a radius of about 0.5 – 1.0 mm. Therefore, taking D1 ≈ 0.7 and D2 ≈ 0.5 gives D1/D2 ≈ 0.7/0.5 ≈ 1.4 which meets the claimed ranges of D1/D2 > 0.5 and D1/D2 > 0.75. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
[AltContent: arrow][AltContent: textbox (Cavity creates an offset between the axis of elongation and the first plane)][AltContent: textbox (First face between bulb and the first end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 28-30, Jinbo further discloses the first face between the bulb and the first end defines a first plane that is substantially  and the first face between the bulb and the first end defines a first plane that is substantially parallel to the axis of elongation; and with guidance provided by the figures, as depicted above the axis of elongation is offset from the first plane by a distance that is less than the diameter of the pin which is from about 1.0 – 2.0 mm. Thus, for a diameter of 1.0 mm, this meets the claimed range of the offset being less than 1. 5 millimeters. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 31, Jinbo further discloses the metal shaft pin/elongated bulb core has a width parallel to the axis of elongation; and the elongated thin strap has a width that is: parallel to the axis of .
Claims 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo (JP 4215507).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 32, Jinbo teaches a tire blade – (construed as a sipe blade) for forming a narrow groove in the tire – (construed as molding a cavity in a tire tread), see [0003]. The tire blade is configured to have a metal pin shaft 2, whereby the pin is elongated to span the width of the tire blade – (construed as an elongated bulb core having an axis of elongation, and a peripheral surface). 

[AltContent: arrow][AltContent: textbox (Bulb)][AltContent: textbox (First face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: textbox (Elongated thin strap)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire blade further includes an elongated thin strap, having a first end, having a second end opposite the first end, and wherein: the first end and the second end are connected by an interior face with respect to the metal shaft pin – (construed as a first face); and a bulb is formed from the first face wrapped over the peripheral surface of the metal shaft pin 2 starting from the second end; and the peripheral surface of the metal shaft pin is distinct from the first face of the elongated thin strip that forms the bulb; and the first end of the elongated thin strap is configured to be assembled into a tire mold where the pulled out of the tire at pulling hole 5 after molding, see page 6 paragraph 2 – (construed as directly fixedly mounted to a tire tread mold surface); and the metal shaft pin/elongated bulb is configured to have a slightly shorter width than the width of the thin metal plate, see page 6 last paragraph – (construed as the elongated bulb core does not extend out of the bulb).
Regarding claims 33-34, Jinbo further discloses the claimed structure and orientation, as illustrated in the rejection of claim 31.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (JP 4215507), as applied to claim 1 above and further in view of Naimi NPL (Influence of surface pretreatment in resistance spot welding of aluminum AA1050, 2015, of record).
Regarding claim 23, Jinbo does not explicitly disclose the metal shaft pin’s peripheral surface has surface features to promote positive engagement between the elongated bulb core and the first face.
 Naimi teaches a relationship of roughness enhancing the resulting weldability of the resulting bond (Naimi NPL Table 4, Conclusion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the periphery surface of the metal shaft pin be treated for increasing joining strength as reasonably suggested by Naimi to increase the joinability (weldability) of the metal pin and thin metal blade.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (JP 4215507), as applied to claim 1 above and further in view of Fusion Fillers Metals.
Regarding claim 24, Jinbo does not explicitly disclose at least one intermediate material is sandwiched between the peripheral surface of the elongated bulb core and the first face of the elongated thin strip that forms the bulb.
However, a common metal joining technique such as a welding technique which involves a filler metal are a well-known way to join two metals parts which would leave the filler metal sandwiched between the two surfaces (Fusion Filler Metals NPL). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire blade as taught above by using the well known technique of welding with a filler material to achieve the known results of joining the two parts as taught by Jinbo. 
Moreover, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Response to Arguments
Applicant’s arguments with respect to claims 12/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749